Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                           No. 04-15-00672-CR

                                EX PARTE KEITH YARBROUGH

               From the Criminal District Court, Magistrate Court, Bexar County, Texas
                                    Trial Court No. 2015W0344
                           Honorable Andrew Carruthers, Judge Presiding

Opinion by:       Jason Pulliam, Justice

Sitting:          Sandee Bryan Marion, Chief Justice
                  Marialyn Barnard, Justice
                  Jason Pulliam, Justice

Delivered and Filed: April 20, 2016

AFFIRMED

           Keith Yarbrough was arrested in Bexar County, Texas pursuant to a warrant from the

 State of Michigan charging him with the offense of failure to pay child support. Yarbrough filed

 an application for writ of habeas corpus to contest the validity of the request for extradition.

 Following an evidentiary hearing, the trial court denied habeas relief and ordered Yarbrough

 extradited to Michigan.

                                           UNDERLYING FACTS

           At the evidentiary hearing, the State called one witness, Patricia Nava, a Bexar County

 Sheriff Deputy. Through Nava’s testimony, the State introduced the Governor’s Warrant issued

 by the State of Michigan and supporting documents, which included a picture of Yarbrough, the

 criminal complaint and an arrest warrant. Yarbrough did not object to the authenticity of the
                                                                                      04-15-00672-CR


documents or their admission into evidence. Yarbrough was given the opportunity to cross

examine Officer Nava to present defense and supporting evidence.             Through this cross-

examination, Yarbrough contested the Governor’s Warrant and supporting documents.

Yarbrough’s challenges to any extradition and to the supporting documents focused on the issue

whether the charged offense is a crime in Texas and the accuracy or validity of the form of the

complaint, as it is different than the form used in Texas. Yarbrough presented no other witness

or evidence.

                                           ANALYSIS

      On appeal, Yarbrough contends the trial court abused its discretion by ordering his

extradition because the supporting documents submitted with the Governor’s Warrant were

defective, and this defect defeated the State’s prima facie case for extradition. Specifically,

Yarbrough contends the warrant number associated with the criminal complaint is “12-61520

FY”; however, the supporting documents reflect that Yarbrough was in custody in Michigan

under warrant number “11-5646”. Yarbrough contends these documents show he was arrested

in Michigan pursuant to a warrant different than the warrant contained within the supporting

documents presented at the habeas hearing, and therefore, the State’s proof failed to comply with

the Uniform Criminal Extradition Act (UCEA).

                                       Standard of Review

      An appellate court will review a trial court’s order of extradition ruling on a writ of habeas

corpus under an abuse of discretion standard. Kniatt v. State, 206 S.W.3d 657, 664 (Tex. Crim.

App. 2006); Ex parte Packer, 14-09-00493-CR, 2009 WL 3210693, at *1 (Tex. App.—Houston

[14th Dist.] Oct. 8, 2009, pet. filed) (mem. op.) (unpublished). Appellant bears the burden to

prove he is entitled to the relief sought by a preponderance of the evidence. Kniatt, 206 S.W.3d



                                               -2-
                                                                                       04-15-00672-CR


at 664. The evidence is reviewed in the light most favorable to the trial court’s ruling. Id. A

reviewing court should affirm the trial court’s decision if it is correct on any legal theory

applicable to the case. Ex parte Primrose, 950 S.W.2d 775, 778 (Tex. App.—Fort Worth 1997,

pet. ref’d).

                                          Applicable Law

       In conducting an extradition hearing, the asylum state, in this case Texas, may do no more

than determine whether the requisites of the UCEA have been satisfied. Ex parte Kahn, 04-07-

00805-CR, 2008 WL 2037418, at *1 (Tex. App.—San Antonio May 14, 2008, no pet.) (mem.

op.) (unpublished). The State establishes a prima facie case that the UCEA requirements have

been satisfied by introducing into evidence a Governor’s Warrant that “is regular on its face”

and certain accompanying documents listed within Texas Code of Criminal Procedure Article

51.13. Id.; see Ex parte Rosenthal, 515 S.W.2d 114, 116 (Tex. Crim. App. 1974); TEX. CODE

CRIM. PROC. ANN. art. 51.13 § 3 (West 2014). Because the statutory requirements for the

supporting papers are disjunctive, it is not necessary all the instruments listed in Art. 51.13, Sec.

3 accompany the warrant and demand for extradition. Ex parte Mason, 656 S.W.2d 470, 471

(Tex. Crim. App. 1983). The intent and purpose of Art. 51.13, Sec. 3 is satisfied if at least one

of the listed instruments accompany the demand. Id.

       Once the State introduces into evidence a Governor’s Warrant that is regular on its face,

the burden shifts to the applicant to defeat the State’s prima facie case. Ex parte Mason, 656
S.W.2d at 471. The applicant can defeat the State’s prima facie case by proving the warrant was

not legally issued, is not based on proper authority, or its recitals are inadequate. Ex parte

Lekavich, 145 S.W.3d 699, 701 (Tex. App.—Fort Worth 2004, no pet.).




                                                -3-
                                                                                     04-15-00672-CR


                                            Application

       Review of the record reveals the State satisfied its burden of proof to show satisfaction of

the UCEA by admitting into evidence the Governor’s Warrant from Michigan that is regular on its

face. Given the opportunity to defeat the State’s prima facie case, Yarbrough’s challenges to the

validity of the request for extradition and to the order of the Governor’s Warrant were different

than the challenge presented on appeal. For the first time on appeal, Yarbrough complains the

Michigan arrest warrant number was different than the warrant number on the documents

supporting the Governor’s Warrant. Yarbrough failed to present this challenge at the habeas

hearing to provide the trial court the opportunity to rule on this specific point. Because Yarbrough

did not present this challenge, the trial court did not make a ruling, and nothing is presented for

review on appeal. See Babb v. State, 868 S.W.2d 3, 4-5 (Tex. App.—El Paso 1993, no pet.); Ex

parte Kahn, 2008 WL 2037418, at *1; Shumate v. State, C14-87--69-CR, 1987 WL 8296, at *1

(Tex. App.—Houston [14th Dist.] Mar. 19, 1987, no pet.) (unpublished).

       For this reason, Yarbrough’s sole issue on appeal is overruled. The trial court’s order of

extradition is affirmed.

                                                  Jason Pulliam, Justice

DO NOT PUBLISH




                                                -4-